Opinion

PER CURIAM.
After reviewing the record and considering the issue presented by the self-represented plaintiff, Charles D. Gianetti, a physician, in this appeal from the judgment of the trial court rendered in favor of the self-represented defendants, David E. Gombos and Catherine W. Gombos, we are not persuaded that the court committed reversible error.1
The judgment is affirmed.

 The plaintiff has presented us with a limited record; see, e.g., Practice Book § 61-10; Deutsche Bank National Trust Co. v. Bertrand, 140 Conn. App. 646, 654, 59 A.3d 864 (2013); and a brief that fails to identify, discuss or analyze any Connecticut statutes or case law relating to the type, meaning and effect of assignments, including but not limited to the relevant statutes or case law existing at the time of the specific assignment prepared by the plaintiff and executed by the defendants in this case. See, e.g., Carrillo v. Goldberg, 141 Conn. App. 299, 307 n.7, 61 A.3d 1164 (2013); In re Jason M., 140 Conn. App. 708, 711 n.2, 59 A.3d 902 (2013).